COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-08-292-CV

IN RE BLAKE MIRAGLIA                                                RELATORS
AND GARY VANIER
                                      ------------

                              ORIGINAL PROCEEDING

                                      ------------

                          MEMORANDUM OPINION 1

                                      ------------

        The court has considered relators’ petition for writ of mandamus and is

of the opinion that relief should be denied. Accordingly, relators’ petition for

writ of mandamus is denied. The court vacates its July 11, 2008 order staying

the trial court’s June 2, 2008 order regarding documents tendered in camera

in cause number 048-227636-07. Having vacated our July 11, 2008 order,

relators’ July 22, 2008 “Motion For Clarification Of The Court Of Appeals'

Order Granting Temporary Relief And/Or Motion For Further Temporary Relief”

is denied as moot.




  1
      … See T EX. R. A PP. P. 47.4.
     Relators shall pay all costs of this original proceeding, for which let

execution issue.




                                              PER CURIAM


PANEL A: HOLMAN and GARDNER, JJ.

DELIVERED: July 23, 2008




                                    2